Allowable Subject Matter
Claims 1-40 are pending and allowed.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: The prior art on record did not teach the combination of elements of the independent claims. Specifically the prior art on record did not teach with respect to the independent claims 1 and 22:  receiving, by a device via a first network, a first portion of a media content item; processing, based on a first virtualization component of the device, the first portion; receiving, by the device via a second network, and based on determining that the second network has been accessible for a threshold amount of time, a second portion of the media content item; and processing, based on a second virtualization component of the device, the second portion. The prior art on record did not teach with respect to the independent claims 15 and 35:  receiving, by a device via a first network, a first portion of a media content item; processing, based on application data in a first virtualization component of the device, the first portion; sending, from the first virtualization component and to a second virtualization component, and based on determining that a second network has been accessible for a threshold amount of time, information associated with the application data; and processing, based on the information associated with the application data in the second virtualization component of the device, a second portion of the media content item received via the second network.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reason for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2456